Case 1:20-cv-03735-JRC Document 23 Filed 06/29/21 Page 1 of 1 PageID #: 94




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK



    LEONARDO         QUINTANILLA,   HECTOR
    MOREL-TAVERA,and PEDRO QUINTANILLA,
    individually and on behalf of all others
    similarly situated.                                               CIVIL ACTION NO:
                                                                          20-CV-3735
                                              Plaintiffs,
                                                                     STIPULATION AND
                                                                    ORDER OF DISMISSAL
              -against-
                                                                      WITH PREJUDICE
    DIMET INC. d/b/a   BUDDY’S KOSHER
    DELICATESSEN, and MEHMET HAYAT, as
    individuals.

                                             Defendants.




                IT IS HEREBY STIPULATED AND ORDERED that the above-captioned

 action and all claims asserted therein by Plaintiffs are hereby dismissed in their entirety

 and with prejudice as against all Defendants, and with no award of attorneys' fees or costs

 by the Court to any party, except as provided in the Settlement Agreement.



   Helen F. Dalton & Associates, P.C.              Law Offices of Gus Michael Farinella PC
   80-02 Kew Gardens Road, Suite 601               110 Jericho Turnpike, Suite 100
   Kew Gardens, NY 11415                           Floral Park, NY 11001


   By;                                             By:
      James O’Donnell, Esq.                        Ryai^      jntile. Esq.
     iamespodonnell86@gmail.com                    rlg@lawgmf.com
      Attorney for Plaintiffs                      Attorney for Defendants



 SO-ORDERED:
